      Case: 1:21-cv-04052 Document #: 3 Filed: 07/29/21 Page 1 of 1 PageID #:22
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

OTTIS DUGAR and DEMITRI DUGAR,                 )
                                               )
                               Plaintiffs,     )
                                               )       Removed from the Circuit Court
                                               )       of Cook County:
               vs.                             )       (Case No. 2021 L 006164)
                                               )
U.S. BANK,                                     )
                                               )
                               Defendant.      )

                     DEFENDANT’S NOTIFICATION AS TO AFFILIATES

       NOW COMES the Defendant U.S. Bank National Association, incorrectly sued as U.S. Bank,

by and through its attorneys, Darren P. Grady and Andrea L. Thompson, of SmithAmundsen, LLC,

and hereby makes the following disclosure pursuant to Federal Rule of Civil Procedure 7.1 and Local

Rule 3.2:

       U.S. Bank National Association and it is affiliates as follows:

               U.S. Bancorp is the parent corporation of U.S. Bank National
               Association. U.S. Bancorp, a financial services holding company is
               headquartered in Minneapolis, Minnesota and is incorporated in
               Delaware. U.S. Bank National Association is U.S. Bancorp’s banking
               subsidiary. No other entities own U.S. Bancorp and there are no other
               corporate members of U.S. Bancorp.

Dated: July 29, 2021

                                               Respectfully submitted,

                                               SMITHAMUNDSEN LLC

                                                       s/Darren P. Grady
                                               Attorneys for Defendant
Darren P. Grady-6289608
Andrea L. Thompson-6310321
SmithAmundsen LLC
150 North Michigan Avenue, Suite 3300
Chicago, Illinois 60601
(312) 894-3200
dgrady@salawus.com
athompson@salawus.com
